Citation Nr: 1538825	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability under 38 C.F.R. § 4.16(a).  

3.  Entitlement to an extraschedular TDIU due to service-connected disability under 38 C.F.R. § 4.16(b).  


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

There are no facts in dispute regarding the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(a), as discussed below.  On the other hand, the facts suggest that entitlement to a TDIU under 38 C.F.R. § 4.16(b) may be warranted.  Therefore, the Board finds that it is valid to decide the issue of entitlement a TDIU under 38 C.F.R. § 4.16(a) in this decision and to remand the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b).  

In April 2015, the Board remanded the case for evidentiary development.  The case is again before the Board for further appellate proceedings.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms including some sleep impairment; nightmares; difficulty concentrating and focusing; occasional panic attacks of at most three times per week; anxiety and suspiciousness; exaggerated startle response; intrusive thoughts; irritability; disturbances of motivation and mood; impairment of short -term memory; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting; it is not manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

2.  The Veteran's service-connected disability is PTSD, rated as 50 percent disabling for the entire appeal period.  


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating greater than 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU under 38 C.F.R. § 4.16(a) have not been met, and a schedular TDIU is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In April 2015, the Board remanded the case and directed the AOJ to afford the Veteran a VA examination to determine the severity of the Veteran's PTSD, to include a discussion on how the Veteran's PTSD impacts the Veteran's ability to perform tasks in a work-like setting.  The Veteran was afforded a VA examination in June 2015, and the examiner provided the requested opinion.  The Board also directed the AOJ to obtain outstanding VA treatment records from January 2011, and the AOJ did so.  The claim for an increased rating for PTSD was then readjudicated in a June 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2015).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice by letter in February 2011, which discussed the evidence necessary to support the claim for increased compensation for PTSD and entitlement to TDIU.  In this letter, the Veteran was also told how VA would assist him in obtaining additional relevant evidence and how VA determines the effective date and disability rating.  

Regarding TDIU, and the Veteran's claim for entitlement to a TDIU under 38 C.F.R. § 4.16(a) is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in June 2015 and March 2011.  The examiners each conducted medical examinations and together provided sufficient information regarding the Veteran's mental health manifestations and the impact thereof on the Veteran's ability to perform tasks in a work-like setting, such that the Board can render an informed determination.  The Board acknowledges the Veteran's argument that the March 2011 VA examination is inadequate because the examiner allegedly did not review the Veteran's private treatment records dated from 2005, including the medical opinion from Dr. H..  See November 2011 notice of disagreement.  However, the examiner expressly stated that she reviewed the entire claims file, to include the private treatment records of record.  More importantly, the examination report provided sufficient information regarding the Veteran's mental health manifestations during the current appeal period.  Thus, the Board finds that the VA examinations in conjunction with the other medical and lay evidence are adequate for rating purposes.  

Because there is no indication in the record that any other additional evidence that would possibly substantiate the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

PTSD

The Veteran's service-connected PTSD is currently rated as 50 percent disabling for the entire appeal period under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contends that this rating does not accurately depict the severity of his condition.  

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

The Veteran's PTSD is currently rated under DC 9411.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Because DC 9411 contemplates the Veteran's diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

For the entire period on appeal, the evidence shows that the Veteran's service-connected PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms including some sleep impairment; nightmares; difficulty concentrating and focusing; occasional panic attacks of at most three times per week; anxiety and suspiciousness; exaggerated startle response; intrusive thoughts; irritability; disturbances of motivation and mood; impairment of short -term memory; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  See e.g., March 2011 VA examination; June 2015 VA examination; January 2010 to May 2015 private treatment records; February 2011 to April 2015 VA treatment records.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are of a severity, frequency, and duration so as to cause occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  For example, there is no evidence of spatial disorientation or obsessional rituals which interfere with routine activities.  There is no evidence of neglect of personal appearance and hygiene during the appeal period.  See e.g. March 2011 VA examination (Veteran presented as well-groomed and casually dressed); June 2015 VA examination (Veteran reported bathing regularly).  There is also no evidence of speech intermittently illogical, obscure, or irrelevant.  See e.g., March 2011 VA examination (noting normal rate and tone of speech, though a little slow at times).  Further, the Veteran's thinking is consistently noted as logical, linear, and content-appropriate.  See e.g., March 2011 and June 2015 VA examinations; May 2015 private treatment record.  Therefore, the Board finds that the Veteran does not have deficiency in the area of thinking.  Further, the Veteran's judgement is consistently shown to be within normal limits, and that the Veteran is aware of his problems, understands facts, draws conclusions, and problem solves.  See e.g., March 2011 VA examination (noting that judgement is good and insight is fair); May 2015 private treatment record; June 2015 VA examination.  Therefore, the Board finds that the Veteran does not have deficiency in the area of judgement.  

The Board acknowledges that the Veteran reported that he sees things moving and it frightens him and makes him anxious, and this happens two to three times per week.  The Veteran also reported that he'll occasionally hear a voice call his name, and he will also hear horns blowing, and that this happens two to three times per week.  See March 2011 VA examination (stated that there are possible visual and auditory hallucinations); May 2015 private treatment record (noting occasional visual and auditory hallucinations).  However, the Board does not find that hallucinations two to three times per week constitutes persistent hallucinations.  Further, given that the Veteran's possible hallucinations reportedly result in anxiety and fear two or three times per week, but there is no evidence to indicate that such hallucinations causes impairment in thinking processes or judgment, the Board does not find that the symptoms of possible hallucinations are of such a frequency, duration, and severity so as to constitute a deficiency in thinking or judgement.  

The Board acknowledges that the Veteran experiences anxiety with occasional episodes of panic (of at most three times per week) and that he feels depressed for more than half his days.  See e.g., January 2010 to May 2015 private treatment records; October 2011 VA treatment record.  The Board also notes that difficulty in adapting to stressful circumstances, including work or a work-like setting, is shown during the current appeal period.  See June 2014 VA examination.  The Board also acknowledges that the Veteran has reported occasional suicidal thoughts during the appeal period, and thus occasional suicidal ideation is shown.  See April 2014 VA treatment record (Veteran reported suicidal thoughts in about April 2013 but "let it go"); June 2015 VA examination (Veteran reported having had thoughts about suicide in the past but this improved with medication; stated that he last had thoughts about suicide last month and agreed to contact his psychiatrist or the crisis line if suicidal ideation occurred again).  

However, based on the frequency, duration, and severity of the Veteran's anxiety, depression, occasional suicidal thoughts, and episodes of panic, and the Veteran's ability to function independently, the Board finds that near-continuous panic or depression affecting the ability to function independently, appropriately and effectively is not shown.  See e.g., April 2012 VA treatment record (Veteran reported enjoying retirement); VA treatment records from February 2011 to April 2015 (showing that Veteran consistently takes himself to medical appointments, avoids high sodium foods for health reasons, and attempts physical exercise for health reasons); March 2011 VA examination (stating that Veteran's behavior is not inappropriate); March 2013 VA treatment record (Veteran reported being able to function independently); November 2014 and May 2015 private treatment records (Veteran's mood is noted as euthymic); June 2015 VA examination (Veteran reported going to the grocery store with his wife 2-3 times per week and denied having problems with symptoms at the grocery store).     

The Board also acknowledges that the Veteran experiences persistent irritability and moodiness with others and unprovoked irritability with occasional verbal angry outbursts.  See e.g., June 2015 VA examination (Veteran reported verbal angry outbursts three or four times per week); March 2011 VA examination (Veteran reported verbal altercations at home); May 2015 private treatment record (assessed as "can't stand stupid people"). Significantly, however, the evidence shows that the Veteran is generally able to control his anger and irritability impulses as there is no evidence of periods of violence during the appeal period.  See e.g., March 2011 VA examination (Veteran reports isolating to reduce verbal aggression with others and has prevented himself from physical escalation); November 2014 private treatment record (wife tends to complain, but he ignores her, but still gets depressed and angry).  Because the Veteran is generally able to control his impulses and there is no period of violence shown during the appeal period, the Board finds that the Veteran does not have impaired impulse control (such as unprovoked irritability with periods of violence).  

As noted above, the Board finds that near continuous panic or depression affecting the ability to function, independently, appropriately, and effectively is not shown.  However, because the Veteran continues to experience recurrent episodes of irritability, depression, anxiety, and occasional panic and suicidal ideation, the Board finds that the Veteran's psychiatric symptoms are of severity, frequency, and duration so as to constitute deficiency in the area of mood.  

The Board acknowledges that when he was employed, the Veteran reportedly had irritability and angry outbursts with coworkers and supervisors, including physically pushing or grabbing co-workers when angry.  See June 2015 VA examination.  The Board also notes that difficulty in adapting to stressful circumstances, including work or a work-like setting, is shown during the current appeal period.  See June 2014 VA examination.  However, the Veteran reported that the last time he worked was in December 2010, and, as noted above, there is no lay or medical evidence indicating that has had any physical violence with others during the appeal period.  See e.g., June 2015 VA examination; January 2011 Form 21-8940.  Nonetheless, the Board finds that given the reported situations in which he pushed or grabbed a co-worker, the Veteran's symptoms would be of a severity, frequency, and duration that would constitute a deficiency in the area of work.  The Board notes that entitlement to a TDIU and the legal criteria thereof is discussed below.  

The Board acknowledges that the Veteran has difficulty in establishing and maintaining effective relationships, avoids crowds, and is uncomfortable around others.  See e.g., March 2011 VA examination (Veteran reported that he feels uncomfortable around most others beyond extended family; reports no friends or social relationships); June 2015 VA examination (Veteran reported that relationships have worsened since his last VA examination; reported that he has no desire to spend time with family or other people; reported no friendships).  However, given that the Veteran is consistently shown to be polite and cooperative with his medical providers, given that he has maintained a long-standing and progressing patient-provider relationship with Dr. H., given his "good" relationships with his three children, and given that despite arguments, the Veteran and his wife have either a "good" or "fair" relationship, and given his occasional contact with his mother, the Board does not find that the Veteran has an inability to establish and maintain effective relationships.  See March 2011 VA examination; June 2015 VA examination (Veteran in part reported that his relationship with his wife is fair and that she tries to help him and copes with him the best she can; reported going to the grocery store with his wife 2-3 times per week and denied having problems with symptoms at the grocery store).  

Based on this evidence, the Board does not find that the Veteran has an inability to establish and maintain effective relationships.  Also, given that the Veteran maintains fair to good relationships with his family members, even if he does not desire to spend time with them, the Board does not find that the Veteran's symptoms are of such a severity, frequency, and duration so as to constitute a deficiency in the area of family relations.

The Board acknowledges that the Veteran has occupational and social impairment with deficiencies in the areas of mood and work.  However, for the above reasons, the Veteran's symptoms are not of a severity, frequency, and duration so as to constitute deficiencies in the areas of family relations, judgment, and thinking.  As such, the Board concludes that occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to the Veteran's psychiatric symptoms is not shown.  

The Board also acknowledges that during the appeal period, the Veteran's private treatment provider, Dr. H., consistently gave him GAF scores of 45, which tends to indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school function (e.g., no friends, unable to keep a job).  As discussed above, the Veteran's disability picture includes serious symptoms and he has serious impairment in social and occupational functioning, with deficiencies in the areas of work and mood, which the Veteran's GAF scores of 45 reflect.  However, for the above discussed reasons, the Board finds that the severity, frequency, and duration of his symptoms and level of impairment are contemplated by a 50 percent evaluation.  

On review, the Board finds that the evidence does not show that the Veteran has symptoms of such severity, frequency, and duration so as to approximate the level of impairment provided for a 70 percent rating in the rating schedule.  Therefore, the Board finds that during the entire appeal period, the preponderance of the evidence is against a finding that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to his psychiatric symptoms.  Thus, during the entire appeal period, the criteria for a disability rating of 70 percent have not been met or approximated.  See 38 C.F.R. § 4.130, DC 9411.  Therefore, for the entire period on appeal, a disability rating greater than 50 percent for PTSD is not warranted.  38 C.F.R. § 4.7.

At no point during the appeal period have the criteria for a rating greater than 50 percent been met for PTSD.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 50 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Though the Veteran reported that his wife assists him and handles his finances, there is no lay argument that the Veteran requires the regular aid and attendance of another person due to an inability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing himself; attending to the needs of nature, and the medical evidence does not show the same.  As such, entitlement to special monthly compensation is not raised by the record or by the Veteran at this time.  See e.g., March 2011 VA examination (Veteran reported that he takes out the garbage, but is limited otherwise due to low energy; denied problem with toileting, grooming; noted that he needs assistance with bathing due to a physical disability); March 2013 VA treatment record (Veteran reported being able to function independently); June 2015 VA examination (Veteran brushes his teeth daily; examiner opined that Veteran is capable of managing his own financial affairs); see generally Akles v. Derwinski, 1 Vet. App. 118 (1991).

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's condition fail to capture the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is evaluated for PTSD, rated as 50 percent disabling.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for this disability do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected PTSD results in further disability when looked at in combination with any other alleged service-connected disabilities.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD, which is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms including some sleep impairment; nightmares; difficulty concentrating and focusing; occasional panic attacks of at most three times per week; anxiety and suspiciousness; exaggerated startle response; intrusive thoughts; irritability; disturbances of motivation and mood; impairment of short -term memory; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  Further, the ratings expressly contemplate psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

TDIU

The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.    If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for PTSD, rated as 50 percent disabling for the entire appeal period.  Accordingly, the Veteran's one service-connected disability is not rated at 60 percent or more.  Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425   (1994).  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).  Because the Veteran does not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a), a TDIU under 38 C.F.R. § 4.16(a) is denied.  

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  


ORDER

Entitlement to a disability rating greater than 50 percent for PTSD is denied.

Entitlement to a TDIU due to service connected disability under 38 C.F.R. § 4.16(a) is denied.




	(CONTINUED ON NEXT PAGE)
REMAND

Though the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met, there is evidence that shows that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.  See 38 C.F.R. §§ 3.340, 4.16(b).  When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  The record shows that prior to service, the Veteran completed high school.  See January 2011 Form 21-9040.  The Veteran served as a combat engineer in service.  See DD-214.  After separation from service, the Veteran maintained employment for over four decades doing repairs and maintenance and as a mechanic with a container company.  See January 2011 Form 21-9040.  The Veteran reports that he quit this job at the end of 2010 due to his psychiatric symptoms.  Id.   

The Veteran has reported that when he was working, his supportive colleagues and union helped him through tough times at work when his PTSD symptoms were challenging for him, and his employer "made certain accommodations for him."  See March 2011 VA examination.  The Board notes that the Veteran has noted prior to the appeal period that his employer made adjustments for the Veteran at work to help accommodate his angry outbursts and irritability.  See e.g., April 2004 Veteran statement.  

On VA examination in June 2015, it is noted that the Veteran has symptoms of irritability, anxiety, difficulty establishing effective work relationships, and difficulty in adapting to stressful circumstances (including work or a work-like setting).  The Veteran reported that though he stayed in the same job for decades, the union had to help him multiple times to avoid being fired because of his problems at work.  The reported problems with irritability and angry outbursts with co-workers and supervisors, including physically pushing or grabbing co-workers when angry.  He reported that he would have likely been fired if the union did not help him keep his job.  The Veteran also reported that his current concentration problems would have a substantive negative impact on his ability to work.  

The June 2015 VA examiner opined that the Veteran's PTSD does not fully prevent him from completing physical labor tasks such as lifting, pushing, or pulling.  The examiner also noted that the Veteran's PTSD symptoms, to include concentration and memory problems, would have a negative impact on his ability to complete sedentary tasks.  Significantly, the examiner opined that the Veteran's PTSD would limit his ability to work with other people in any physical or sedentary work environment, due to problems with anger and irritability.  

The Board acknowledges that the evidence tends to indicate that the Veteran is not precluded from a purely physically active occupation due to his PTSD.  However, the evidence shows that the Veteran's work experience has only been as a mechanic and that this job required interaction with others.  Based on these facts and the June 2015 VA medical opinion, it appears that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  

However, the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, referral to the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU is warranted.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. After completing any additional development that is deemed warranted, refer the issue of entitlement to a TDIU to the Director, Compensation and Pension Service, for adjudication. 

2. If the benefit sought remains denied, furnish the Veteran a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


